Citation Nr: 1737196	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-00 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the spine.

2.  Entitlement to an increased rating for hepatitis C currently evaluated as 60 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.

This appeal arises from a rating decision entered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant requested an opportunity to testify before the Board, but that request is moot in light of the decision below.


FINDING OF FACT

In August 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the representative that the appellant wished to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105  (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 . An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 . Withdrawal may be made by the appellant or by his authorized representative. Id.  

In August 2017, the representative submitted a statement stating that the appellant wished to withdraw his appeal. Thus, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

 The appeal is dismissed.





____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


